Title: To Thomas Jefferson from J. Phillipe Reibelt, 1 October 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Venerable Chef des Republicains!
                     Baltimore le 1r. Oct. 1805.
                  
                  Au lieu de Vous repeter mes remercimens de la reception que j’ai trouvè a Monticello—je Vous dirais seulement, que je n’ai jamais fait hors du Sein de ma famille—un sejour aussi heureux et aussi Consolant. Ce seroit pour Moi habiter le Paradis, que d’etre fixé aupres de Vous et de votre respectable et aimable famille.
                  Le buste en Question appartenant a 7 Negocians, qui ne pouvoient pas tomber d’accord sur le prix, un d’eux, Mr. Schwarze le Cadet, un Litterateur Allemand et Republicain, qui est de ma Connaissance particulière, m’a demandè pour quel but je le desirois, et m’a, lorsque je lui l’avois communiquè, promis, de se charger de la Chose, et de m’en rendre reponse—Il vient de me dire, qu’il l’a pris pour lui, et qu’il Vous en fait present, parcequ’il pense, que, quoiqu’il se vend sur les lieux pour 100. Gourdes, puisqu’ici personne n’ent veut, il seroit contre les devoirs d’un bon Republicain pour Vous, de Vous en demander plus que cela lui Coute, Savoir, rien. Je l’ai dans çes Suppositions acceptè pour Vous, et je le remettrois demain au Paquet: Rising Sun—de Richmond a l’adresse de Mss. Gibson & Jefferson.
                  Vous avez eû la bontè de m’accorder ma demande relat. a la Lettre, que Vous avez ecrite a l’Institut Nat. de France. Permettez de Vous rappeller cette promesse graçieuse. 
                  Il y a en Bengale un espece de Mouton, dont la Chair a le Gout de çelle du Chevreuil Europèen—l’associé de Mr. Crist. Meÿer d’ici—venant de l’Inde oriental, en ayant amenè plusieurs desquels il ne lui reste, qu’une femelle, Mr. Meÿer me l’a offert, et je l’ai acceptè pour Vous, parcequ’il lui paroit, que par le Melange de çette raçe avec çelle de Merinos, qu’a Mr. Randolph on pouroit, la Chair tenant ordinairement de la Mere, et la Laine du pere—obtenir une race, qui reuniroit çes deux Avantages, dont la premier seroit bien agreable pour votre table. J’expedierais çet Animal demain par le même Pacquet: Rising Sun, a Mss. G. & J. a Richmond, pour le tenir a l’ordre de Mr. Randolph, que Vous voudriez bien en avertir. 
                  Le même associè de Mr. Meyer—le Capit. Branz (tous les deux de la Souabe, tres obligeans et de beaucoup de Gout) partira dans 15 jours pour Livorno, Fiorenze, Roma &c d’ou, il Compte, d’etre de retour, en 10 a 12 Mois— Il m’enverra des Graines de Quarantino, et de la rave a l huile Chinoise. Si Vous desirez quelque autre Chose de çes Contrées, çes Messieurs, (Mr. Meyer etant bien bon Republicain) sont a Vos ordres— Vous n’avez qu’a me les faire parvenir— Ils n’exigeront, il s’entend, que le remboursement de leurs debourseès sans aucun benefice. 
                  Je Vous prie d’accepter de Moi pour Votre Cabinet a Monticello l’aimant çijoint— Il portoit en Europe plus que 100 Livr. de france. Il ne porte maintenant, que 50—Mais il reprendra probablement bientot sa force, si Vous faitez arranger pour lui un petit Mechanisme moyenant lequel on pourroit le recharger de jour en jour plus fortement. 
                  J’ai trouvè une Lettre de Mr. Fromentin—que Vous Connaissez, au sujet de la Bibliotheque a Nouv. Orleans— Je Vous prie, de vouloir bien—conformement a votre offre obligeante—parler a cet effet de Moi dans votre premiere Lettre a Mr le Gouverneur Clairb. et lui dire, qu’aucun autre ne poura et ne voudra fournir au même prix, et des Ouvrages aussi interessants. 
                  Le Professeur Girardin de Williamsbourg, Ami de Mr. W. Carey, me demande un bon livre Italien pour le traduire en Anglais— Il me parait, que les 2 Ouvrages, çijoint de Mengotti, sont d’un Genre, qui doit prendre en çe paÿs ci parmi les hommes instruits de toutes les Classes. Oserois je Vous prier, de m’en dire Votre Opinion? 
                  Pensez Vous, qu’un petit Ouvrage in 12mo. (En Anglais il s’entend) portant le titre: Bases d’un Code civil tel, qu’il conviendroit a un pays qui jouit d’un Gouvernement Democrat. representatif—et ecrit a peu près dans les principes du projet de Code Civil de Cambaceres, sans le dire cependant—puisse etre utile; et se debiter aux Etats Unis? 
                  Quant aux deux Livres Italiens j’estime, que les titres les plus propres en seroient, de l’un: della Liberta di Comercio &c de l’autre: del Carattere, dei Costumi, della politica, et particularmente del Commercio de’ Romani &c. 
                  Votre dernier Compte.—puisque Vous m’avez ordonnè, de Vous le marquer, est 127 G. 24 C.— les Caisses du buste, et l’embarquement, ainsi que la Nourriture du Mouton de Bengale pour sa traverseè &c se montent a 4 G. 26 C.—donc 131 G. 50 C. 
                  Agreez de Moi—je Vous prie, les plus Sinceres et les plus profonds homages, qu’un Republicain de fidelitè Eprouveè—puisse Vous offrir. 
                  
                     Reibelt.
                  
                  
                     J’ose Vous rappeller aussi la Communication du dessein de votre charmant Phaëton. 
                  
               